Citation Nr: 1743504	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to an evaluation in excess of 30 percent for headaches.

3.  Entitlement to an effective date prior to June 27, 2012 for a 30 percent evaluation for headaches.

4.  Entitlement to an evaluation in excess of 30 percent for a right shoulder disorder.

5.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disorder.

6.  Entitlement to a compensable rating for a right shoulder surgical scar.

7.  Entitlement to an evaluation in excess of 10 percent for a left shoulder surgical scar.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 24, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1989, and from November 1986 to December 1995.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from July 2010 (shoulder claims) and September 2013 (all other issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to increased ratings for right and left shoulder disorders, and right and left shoulder surgical scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder.

2.  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to an evaluation in excess of 30 percent for headaches.

3  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to an effective date prior to June 27, 2012 for a 30 percent evaluation for headaches.

4.  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 24, 2015.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 30 percent for headaches are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to an effective date prior to June 27, 2012 for a 30 percent evaluation for headaches are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the appeal of entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 24, 2015 are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appeal to reopen the Veteran's claim for service connection for a lumbar spine disorder, for entitlement to an increased evaluation for headaches, for an earlier effective date for a 30 percent evaluation for headaches, and entitlement to TDIU prior to March 24, 2015 were withdrawn in a June 2016 statement.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal to reopen a claim for service connection for a lumbar spine disorder is dismissed

The appeal for entitlement to an evaluation in excess of 30 percent for headaches is dismissed.  

The appeal for entitlement to an effective date prior to June 27, 2012 for a 30 percent evaluation for headaches is dismissed.  

The appeal for entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 24, 2015 is dismissed.  


REMAND

Regarding the Veteran's claims for increased ratings for his shoulder disorders, a remand is required to conduct additional VA examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's shoulder disorders most recently examined by VA in November 2016; unfortunately, the examination reports do not meet the specifications of Correia.  The examinations contain range of motion testing but it is not indicated if this is active motion or passive motion, weight-bearing, and nonweight-bearing.  Additionally, the examiner is not shown to comment on whether the Veteran is found to have ankylosis.  An new examination is necessary.

Further, at a November 2016 VA examination of the scars, the Veteran reported that his scars were not painful and reported that he experienced a tingling sensation over the right shoulder scar.  However, at his June 2017 hearing, the Veteran indicated that he had pain in both scars and further described a tingling sensation down his sides which he attributed to his scars.  Presently, it is unclear whether the Veteran has additional symptoms due to his scars or whether he has a neurological condition.  In this respect, the Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a medical examination is in order to make these determinations.  

Finally, any additional treatment records should be associated to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain any St. Louis VAMC records not associated with the claims file, to include any records dated after November 21, 2016.  All efforts to obtain the records must be documented in the claims file.

2.  After completion of the above, provide the Veteran a VA examination to determine the current severity of his service-connected right and left shoulder disorders.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the shoulders.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The shoulders must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner must comment on whether ankylosis is found on examination.  

The examiner is asked to identify any neurological symptoms associated with the Veteran's shoulder disorders.  

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected right and left shoulder scars.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

For each shoulder scar, the examiner should describe all current manifestations associated with the scars, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The examiner is specifically asked to determine whether tingling sensation described by the Veteran is related to his service-connected scars.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report. 

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


